DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,5-7, 10-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Zommer (8,586,480) .


    PNG
    media_image1.png
    376
    726
    media_image1.png
    Greyscale

As to claim 1, figures 14-16, col 5-7, Zommer discloses:
1. A method of forming a microelectronic device, the method comprising: providing a microelectronic substrate (see markup fig 14) having a die attach surface; and forming a nanoparticle layer 36 coupled to and covering a plurality of areas of the die attach surface, the nanoparticle layer36 including nanoparticles, wherein adjacent nanoparticles are adhered to each other; providing a package substrate 33 having a substrate interface surface coupled to the nanoparticle layer; forming a layer 35 of die attach material connecting the nanoparticle layer to the package substrate at the substrate interface surface, wherein the die attach material extends into the nanoparticle layer and contacts at least a portion of the nanoparticles in an interlocking configuration.  (It is noted that the Ag nanoparticles are sintered so that they are formed interlocked configuration with the adjacent material).  

As to claim 3, figures 14-16, col 5-7, Zommer discloses:
3. The method of claim 1, further comprising singulating microelectronic die 32 after forming the nanoparticle layer 36. 

As to claim 5, figures 14-16, col 5-7, Zommer discloses: 
5. The method of claim 1, wherein forming the nanoparticle layer 36 includes dispensing nanoparticle (AG) dispersion in a pattern on the die attach surface.  

As to claim 6, figures 14-16, col 5-7, Zommer discloses:
6. The method of claim 1, wherein at least a portion of the nanoparticles Ag are electrically conductive.  

As to claim 7, figures 14-16, col 5-7, Zommer discloses:
7. The method of claim 1, wherein the nanoparticles  Ag are electrically insulating (when it is mixed with epoxy material).  

As to claim 10, figures 14-16, col 5-7, Zommer discloses:
10. A method of forming a microelectronic device, the method comprising: providing a microelectronic substrate (see markup figure 14) including a microelectronic die 32 with at least one microelectronic component 32, the microelectronic substrate having a die attach surface; providing a nanoparticle layer 36 coupled to the die attach surface, the nanoparticle layer 36 including nanoparticles, wherein adjacent nanoparticles (ag) are adhered to each other; providing a package substrate 33; and forming a layer 35 of a die attach material that connects the nanoparticle layer 36 to the package substrate 33, wherein the die attach material extends into the nanoparticle layer and contacts at least a portion of the nanoparticles in an interlocking configuration, and configured to capably increase a mechanical adhesion between the die attach surface and the package substrate 33.  

As to claim 11, figures 14-16, col 5-7, Zommer discloses:
11. The method of claim 10, wherein the die attach material (see markup figure 14) includes an adhesive material.  

As to claim 12, figures 14-16, col 5-7, Zommer discloses:
12. The method of claim 10, wherein the die attach material includes solder.  

As to claim 13, figures 14-16, col 5-7, Zommer discloses:
13. The method of claim 10, wherein forming the layer of the die attach material includes heating the die attach material after the die attach material is in contact with the nanoparticle layer.  (Note that when the nanoparticle layer is sintered, heat is applied on the die attach material as well.)

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 14-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6 of prior U.S. Patent No. 11031364. This is a statutory double patenting rejection.
As to claim 14, claim 1 of US Patent 11031364 recites:
14. A microelectronic device, comprising: a microelectronic die having a die attach surface; a nanoparticle layer coupled to and covering areas of the die attach surface, the nanoparticle layer including nanoparticles, wherein adjacent nanoparticles are adhered to each other; a package substrate; and a layer of a die attach material connecting the nanoparticle layer to the package substrate, wherein the die attach material extends into the nanoparticle layer and contacts at least a portion of the nanoparticles; and a gap in and extending through the nanoparticle layer and the die attach material layer, the gap extending from the die attach surface to the substrate interface surface.  

As to claim 15, claim 2 of US Patent 11031364 recites:
15. The microelectronic device of claim 14, further comprising a metal layer between the die attach surface and the nanoparticle layer, wherein the metal layer contacts the die attach surface and contacts at least a portion of the nanoparticles.  

As to claim 16, claim 3 of US Patent 11031364 recites:
16. The microelectronic device of claim 14, wherein at least a portion of the nanoparticles are electrically conductive.  

As to claim 17, claim 4 of US Patent 11031364 recites:
17. The microelectronic device of claim 14, wherein at least a portion of the nanoparticles are electrically insulating.  

As to claim 18, claim 5 of US Patent 11031364 recites:
18. The microelectronic device of claim 14, wherein the die attach material includes an adhesive material.  

As to claim 19, claim 6 of US Patent 11031364 recites:
19. The microelectronic device of claim 14, wherein the die attach material includes solder.  


Allowable Subject Matter
Claims 2, 4, 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813